internal_revenue_service department of the treasury number release date index number p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom corp plr-120627-98 date date in re p state y busine sec_1 s busine sec_2 country x x joint_venture f1 plr-120627-98 y z dear this is in reply to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction the information submitted for consideration is substantially as set forth below p a state y corporation is the domestic parent of a group of domestic and foreign entities engaged in busine sec_1 s a state y corporation is a wholly owned domestic subsidiary of p and joins in the filing of p’s u s consolidated federal_income_tax return s is engaged in busine sec_2 in country x through its x percent interest in joint_venture s also owns x percent of the stock of f1 a country x corporation joint_venture is an unincorporated joint_venture between s and three other unrelated corporations joint_venture has a mining concession on publicly owned land and lease agreements on a relatively small amount of adjacent privately owned land the joint_venture members jointly own and operate the joint_venture assets each joint_venture member owns a pro_rata undivided_interest in each joint_venture asset pays its pro_rata share of the production_costs and takes its pro_rata share of the z produced which each member then sells in its own name or otherwise uses in its own business joint_venture has elected not to be treated as a partnership for u s income_tax purposes under the management agreement among the joint_venture members f1 is designated the manager of the joint_venture the stock of f1 is owned by the joint_venture members in proportion to their shares of joint_venture f1 owns no assets for valid business reasons it is proposed that s will be reincorporated as a country x corporation the following steps will be undertaken to achieve the proposed reincorporation i the board_of directors of s will adopt a resolution providing that s will migrate from state y to country x ii the resolution adopted by the board_of directors of s will be unanimously approved by s’s shareholder p iii s will file a certificate of transfer with the state y secretary of state at which time s will cease to be a state y corporation plr-120627-98 iv s will file an application to be registered as a company in country x and amend its articles of incorporation to comply with the laws of country x at which time s will become a country x corporation newco country x it is expected that prior to the foregoing transaction a dividend the dividend will be declared by s payable to its shareholder p as of a later date subsequently p will form a new domestic_corporation newco u s newco u s will form a new country x legal entity newco branch which will be treated as a disregarded_entity pursuant to an election to be made under sec_301_7701-3 of the income_tax regulations s will then be transferred by p to newco u s and by newco u s to newco branch the transfers following the transfer of s to newco branch but several days prior to the migration of s to country x the dividend will be paid in the form of a note payable by s following completion of the migration newco country x will pay the note payable the following representations are made in connection with the proposed transaction a b subject only to the resolution of the issues addressed in ruling below the conversion of s to a country x corporation will qualify as a reorganization described in sec_368 of the internal_revenue_code the amount of the dividend described above will not exceed percent of the fair_market_value of s immediately before the dividend based solely on the information submitted and on the representations set forth above it is held as follows neither the dividend nor the transfers will prevent the conversion of s to a country x corporation from qualifying as a reorganization under sec_368 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling has no effect on any earlier documents and is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction is completed plr-120627-98 pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer sincerely assistant chief_counsel corporate by ______________________________ filiz a serbes assistant to the chief branch
